Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-30-2006

Obi v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2579




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Obi v. Atty Gen USA" (2006). 2006 Decisions. Paper 275.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/275


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 06-2579
                                 ________________

                         GEORGE CHUKWUEMEKA OBI,

                                           Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                          On Review of a Decision of the
                           Board of Immigration Appeals
                            (Agency No. A76 969 828)
                       Immigration Judge: Walter A. Durling
                     ____________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 26, 2006

            Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES.

                               (Filed October 30, 2006)
                             _______________________

                                    OPINION
                             _______________________

PER CURIAM

      George Chukwuemeka Obi petitions for review of a final order of the Board of

Immigration Appeals (BIA). We will deny the petition for review.
                                               I.

       Obi, a citizen of Nigeria,1 entered the United States without inspection sometime

in 1997. Two years later, he was charged with removability, which he conceded. A.R.

336, 824; see INA § 212(a)(6)(A)(i) [8 U.S.C. § 1182(a)(6)(A)(i)] (making inadmissible

an alien who is present without admission). In 2002, Obi was convicted in a federal court

in Michigan of conspiracy and possession of heroin with intent to distribute. A.R. 628;

see also 21 U.S.C. §§ 841, 846. Ultimately, after procedural machinations which are not

here relevant, an immigration judge (IJ) found that Obi was removable under INA

§ 212(a)(2)(A)(i)(II) as an alien convicted of a controlled substance offense. A.R. 58.

The BIA agreed. A.R. 2-3. Obi timely petitioned us for review.

                                              II.

       Citing (i) principles of res judicata, (ii) what he views as an irregularity in the

administrative caption, and (iii) the fact that the IJ did not conduct a new hearing before

issuing his final order, Obi contends that his removal from the United States would be



       1
        Although Obi conceded his Nigerian citizenship during removal proceedings, see
A.R. 336, he has since argued that he obtained derivative United States citizenship by
way of a visa petition filed on his behalf by his wife, a United States citizen. See
Informal Brief, 3 ¶ 3; A.R. 22, 291. The record indicates that the wife’s petition was
unsuccessful. A.R. 472. In any event, even if it had been successfully completed, the
visa petition would have conferred only permanent residency, not derivative citizenship,
on Obi. Compare INA § 245 [8 U.S.C. § 1255] (addressing adjustment of status) with
INA § 320, et seq. [8 U.S.C. § 1431, et seq.] (addressing derivative citizenship). Obi also
points to a United States Marshals Service printout which indicated, incorrectly, that he
was a citizen. Informal Brief, 3 ¶ 3; A.R. 42, 48. Scrivener’s error on a form produced
by a nonimmigration agency is insufficient to confer United States citizenship.

                                               2
unlawful. See Informal Brief, passim. The Government contends that we lack

jurisdiction to entertain Obi’s arguments. See Respondent’s Brief, 5-8. INA

§ 242(a)(2)(C) [8 U.S.C. § 1252(a)(2)(C)] withdraws our “jurisdiction to review any final

order of removal against an alien who is removable by reason of having committed a

criminal offense covered in” several listed sections, including INA § 212(a)(2) ! the

provision making inadmissible an alien convicted of a controlled substance offense.

There is no question that Obi’s federal drug conviction constitutes a controlled substance

offense. See, e.g., Douglas v. Ashcroft, 374 F.3d 230, 236 (3d Cir. 2004).

       Although INA § 242(a)(2)(C) withdraws our jurisdiction to entertain petitions for

review from aliens like Obi, INA § 242(a)(2)(D) restores that jurisdiction to the extent

that a petition presses “constitutional claims or questions of law.” See, e.g., Francois v.

Gonzales, 448 F.3d 645, 648 (3d Cir. 2006). Respondent recognizes this restoration of

jurisdiction, but ! disappointingly ! he does not undertake any further analysis

whatsoever. See Respondent’s Brief, 7. He simply asserts that Obi has not raised any

cognizable claims. See id. We cannot agree. Obi’s arguments, although not particularly

good, constitute “pure questions of law” or “issues of application of law to fact, where the

facts are undisputed,” which the statute authorizes us to consider. Kamara v. Atty. Gen’l,

420 F.3d 202, 211 (3d Cir. 2005) (internal citations and quotations omitted).

Accordingly, we turn to Obi’s arguments.




                                              3
                                             III.

       We may dispense quickly with Obi’s arguments, which are frivolous. He

contends, first, that principles of res judicata preclude his removal, apparently because, in

July 2003, an IJ temporarily suspended the removal proceedings while Obi

(unsuccessfully) appealed his federal conviction. See Petition for Review, 3 ¶ 7; Informal

Brief, 3 ¶ 3. Despite Obi’s arguments, this suspension was not a complete termination of

the removal proceedings, and nothing about the suspension precluded later completion of

the administrative proceedings. See A.R. 141 (the IJ, explaining at that time that if Obi’s

appeal was unsuccessful, the proceedings would restart); Duvall v. Atty. Gen’l, 436 F.3d
382, 391 (3d Cir. 2006) (noting, in an agency case, that preclusion principles “generally

appl[y] when the same issue was litigated by the same parties and was actually decided”)

(emphasis added).

       Obi argues, as well, that the BIA’s final removal order was void because some

papers in the administrative record listed his surname as “*F-Obi” rather than Obi. See,

e.g., Informal Brief, 4 ¶ 5. This argument is preposterous. All of the pertinent documents

in the administrative record, including those marked “*F-Obi,” clearly referred to Obi and

included the correct agency number.2 In any event, on both the IJ’s and the BIA’s final




       2
       Indeed, although we need not rely on this thinking in our decision, it appears that
the “*F-” designation was some kind of cue that Obi was detained.

                                              4
orders, Obi’s surname was correctly rendered. A.R. 2, 58. The orders do not somehow

lack authority because of the agency’s occasional use of the “*F-” designation.

       Finally, Obi seems to contend that the IJ erred by issuing the final order outside his

presence. See, e.g., Informal Brief, 1 ¶ 2. The IJ’s final order was occasioned, however,

by a remand from the BIA for preparation of a complete transcript of the removal

proceedings. A.R. 81. On remand, the IJ explained that no part of the transcript was

missing. Based on the hearings that had already been conducted, the IJ did, however,

make some pertinent findings that had not yet been entered (such as whether Obi’s federal

conviction constituted a controlled substance offense). These findings were based

entirely on proceedings at which Obi was able to present his views. See A.R. 59 (the IJ,

responding to the arguments Obi made at a prior hearing). Accordingly, it cannot be said

that Obi was unable to present his case. See, e.g., Ponce-Leiva v. Ashcroft, 331 F.3d 369,

377 (3d Cir. 2003) (holding that an alien may not be “prevented from reasonably

presenting his case”).

                                            IV.

       For the foregoing reasons, we will deny the petition for review. Obi’s “Petitioner

to Challenge Under Res Judicata Precluded Issues” is DENIED.




                                             5